DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application claims priority from JP 2019-183244, filed on 10/3/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petasch et al. (DE 102013200368, Petasch hereinafter; cited in Applicant’s 4/22/2021 IDS; English translation is attached).
Regarding claim 1, Petasch discloses an optical apparatus (Figs. 1-4) comprising: 

an optical unit including an optical instrument and a base plate and freely movable into and out of an internal space of the housing through the front face of the housing, the optical instrument being fixed to the base plate (Figs. 1-4, page 2, third to last paragraph-last paragraph, page 3, second paragraph, the collector mirror unit 1 includes collector mirror 11 and mirror holder 12 on a mirror carrier 13 on base plate 24. The collector mirror unit 1 is removable from the case 2 through the flap 22); and 
a positioning portion disposed on a back side of the optical unit in the internal space of the housing, the back side being defined to be a side toward which the optical unit is pulled out in a movement direction of the optical unit (Figs. 1-2, page 2, third to last paragraph-page 3, first paragraph and second full second paragraph, case 2 includes clamps 144 and 145 on the part of the case opposite to flap 22), 
the base plate including 
a first convex portion disposed on a base end face of the base plate on the back side (Figs. 1-2, page 2, third to last paragraph-last paragraph, two pin-shaped elements 142 are disposed on base plate 24 at the side opposing flap 22), and 
a second convex portion disposed on the base end face of the base plate (Figs. 1-2, third to last paragraph-last paragraph, two pin-shaped elements 142 are disposed on base plate 24 at the side opposing flap 22), 
the second convex portion being disposed at a position different from the first convex portion in a width direction of the base plate, the width direction being 
the positioning portion including 
a V block having a V groove shape in a horizontal cross-section at a part contacting the first convex portion, the V block contacting the first convex portion at two places (Figs. 1 and 2, page 2, last paragraph-page 3, first paragraph, clamp 144 includes a V-groove which contacts the pin-shaped element 142 at two locations), and 
a flat block having a flat surface shape in a horizontal cross-section at a part contacting the second convex portion (Figs. 1 and 2, page 2, last paragraph-page 3, first paragraph, clamp 145 has a flat surface shape for contacting pin-shaped element 142), and 
the optical unit being positioned in the internal space of the housing through the contact between the first convex portion and the V block and the contact between the second convex portion and the flat block (Figs. 1-2, page 2, third to last paragraph-last paragraph, page 3, first paragraph, the two pin-shaped elements 142 and clamps 144 and 145 fix the position of the base plate 24 of the mirror unit in the lateral direction in the case 2). 
Regarding claim 2, Petasch discloses wherein the first convex portion has a column shape, and a base end of the first convex portion has an arc shape in a horizontal cross-section, the base end contacting the V block (Figs. 1-2, page 2, third to last paragraph-last paragraph, page 3, first paragraph, the pin-shaped elements 142 are cylindrical, and the first pin-shaped element contacts the V-groove clamp 144). 
Regarding claim 9, Petasch discloses wherein the second convex portion has a column shape, and a base end of the second convex portion has an arc shape in a horizontal cross-section, the base end contacting the flat block (Figs. 1-2, page 2, third to last paragraph-last paragraph, page 3, first paragraph, the pin-shaped elements 142 are cylindrical, and the arc shape of the pin-shaped element 142 contacts the flat clamp 145). 
	Regarding claim 16, Petasch discloses wherein the first convex portion and the V block contact each other and the second convex portion and the flat block contact each other when the optical unit is pulled back toward the positioning portion disposed on the back side after the optical unit is pressed in (Figs. 1-2, 4, third to last paragraph-last paragraph, page 3, first paragraph, pin-shaped element 142 is in contact with V-groove clamp 144 and pin-shaped element 142 is in contact with flat surface clamp 145 when the collector mirror 11 laterally fixed in the case 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Petasch. 
Regarding claim 3, the first embodiment of Petasch does not appear to explicitly describe further comprising a first fixing member penetrating through the V block and screwed with the first convex portion to pull the first convex portion toward the V block.
The second embodiment of Petasch discloses a first fixing member penetrating through the V block and screwed with the first convex portion to pull the first convex portion toward the V block (Fig. 3, page 3, second paragraph, screw 134 penetrates through the v-groove and the hemisphere section 131 to secure the hemisphere section 131 to the V-groove). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a first fixing member penetrating through the V block and screwed with the first convex portion to pull the first convex portion toward the V block as taught by the second embodiment of Petasch as the v-block and first convex portion arrangement in the optical apparatus in the first embodiment of Petasch since including a first fixing member penetrating through the V block and screwed with the first convex portion to pull the first convex portion toward the V block is commonly used to provide a secure mechanical connection to reliably fix the collector mirror within the case (Petasch, page 3, second paragraph) while minimizing the time required for readjustment (Petasch, page 1, paragraphs 2-3). 
Regarding claim 4, the first embodiment of Petasch as modified by the second embodiment of Petasch discloses wherein the first fixing member is disposed coaxially with a center of the first convex portion (Fig. 3, page 3, second paragraph, screw 134 penetrates through the v-groove and the center of hemisphere section 131 to secure the hemisphere section 131 to the V-groove).
Regarding claim 5, the first embodiment of Petasch does not appear to explicitly describe wherein the first convex portion includes a first body part disposed on the base end face of the base plate, and a first pin engaged with the first body part to protrude toward the back side, and the first pin has a semi-spherical surface that point-contacts the V block at the two places.
The second embodiment of Petasch discloses wherein the first convex portion includes a first body part disposed on the base end face of the base plate (see examiner-annotated Fig. 3 below, the first body is arranged on support 13), and 
a first pin engaged with the first body part to protrude toward the back side (see examiner-annotated Fig. 3, the first pin is supported by the first body to protrude from the rear of support 13), and
the first pin has a semi-spherical surface that point-contacts the V block at the two places (Fig. 3, page 3, second paragraph, the first pin contacts the V-groove in two locations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first convex portion includes a first body part disposed on the base end face of the base plate, and a first pin engaged with the first body part to protrude toward the back side, and the first pin has a semi-spherical surface that point-contacts the V block at the two places as taught by the second embodiment of Petasch as the arrangement of the V block and first convex portion in the optical apparatus as taught by the first embodiment of Petasch since including wherein the first convex portion includes a first body part disposed on the base end face of the base plate, and a first pin engaged with the first body part to protrude toward the back side, and the first pin has a semi-spherical surface that point-contacts the V block at the two places is commonly used to provide a secure mechanical connection to reliably fix the collector mirror within the case (Petasch, page 3, second paragraph) while minimizing the time required for readjustment (Petasch, page 1, paragraphs 2-3). 

    PNG
    media_image1.png
    326
    478
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (first body)][AltContent: arrow][AltContent: textbox (first pin)]

Regarding claim 6, the first embodiment of Petasch as modified by the second embodiment of Petasch discloses further comprising a first fixing member penetrating through the V block and screwed with the first body part to pull the first pin toward the V block (Fig. 3, page 3, second paragraph, screw 134 penetrates through the block having V groove and through the first body).
Regarding claim 8, the first embodiment of Petasch as modified by the second embodiment of Petasch discloses wherein the first fixing member is screwed with the first body part at a position higher than the first pin in a height direction of the housing, the height direction being orthogonal to the movement direction (Figs. 1 and 3, page 3, second paragraph, screw 134 penetrates through the block having V groove and through the first body. The screw 134 is connected to the first body at a positioning higher in the height direction than the position of the first pin (see examiner-annotated Fig. 3)).

Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Petasch as applied to claim 1 above, and further in view of Nagahama et al. (WO 2018/011953, Nagahama hereinafter; English translation included with this Office Action).
Regarding claim 10, Petasch does not appear to explicitly describe further comprising a second fixing member penetrating through the flat block and screwed with the second convex portion to pull the second convex portion toward the flat block.
Nagahama discloses a second fixing member penetrating through the flat block and screwed with the second convex portion to pull the second convex portion toward the flat block (Fig. 30, connecting rod 220 penetrates through flat nut 350 to connect curved surface receiving portion 352 with flat nut 350).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second fixing member penetrating through the flat block and screwed with the second convex portion to pull the second convex portion toward the flat block as taught by Nagahama in the optical apparatus as taught by Petasch since including a second fixing member penetrating through the flat block and screwed with the second convex portion to pull the second convex portion toward the flat block is commonly used to provide stable mechanical connection between the convex portion and the flat block while suppressing deformation due to stress at the point of contact (Nagahama, page 18, para. 12.3). 
Regarding claim 11, Petasch as modified by Nagahama discloses wherein the second fixing member is disposed coaxially with a center of the second convex portion (Nagahama, Fig. 30, the connecting rod 220 extends through the center of the curved surface receiving portion 352).
Regarding claim 12, Petasch does not appear to explicitly describe wherein the second convex portion includes a second body part disposed on the base end face of the base plate, and a second pin engaged with the second body part to protrude toward the back side, and the second pin has a semi-spherical surface that contacts the flat block at one place.
Nagahama discloses wherein the second convex portion includes a second body part disposed on the base end face of the base plate (Fig. 30, a first plate 131 mounted on optical element holder fixing plate 124 is connected to curved surface receiving portion 352), and 
a second pin engaged with the second body part to protrude toward the back side (Fig. 30, the curved surface receiving portion 352 protrudes toward the rear surface of plate 124 and is mounted to first plate 131), and 
the second pin has a semi-spherical surface that contacts the flat block at one place (Fig. 30, the curved surface receiving portion 352 contacts the flat nut 350).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the second convex portion includes a second body part disposed on the base end face of the base plate, and a second pin engaged with the second body part to protrude toward the back side, and the second pin has a semi-spherical surface that contacts the flat block at one place as taught by Nagahama as the arrangement of the flat block and the second convex portion in the optical apparatus as taught by Petasch since including wherein the second convex portion includes a second body part disposed on the base end face of the base plate, and a second pin engaged with the second body part to protrude toward the back side, and the second pin has a semi-spherical surface that contacts the flat block at one place is commonly used to provide stable mechanical connection between the convex portion and the flat block while suppressing deformation due to stress at the point of contact (Nagahama, page 18, para. 12.3).
Regarding claim 13, Petasch as modified by Nagahama discloses further comprising a second fixing member penetrating through the flat block and screwed with the second body part to pull the second pin toward the flat block (Nagahama, Fig. 30, the connecting rod 220 extends through the center of the curved surface receiving portion 352 and first plate 131).
Regarding claim 15, Petasch as modified by Nagahama discloses wherein the second fixing member is screwed with the second body part at a position higher than the second pin in a height direction of the housing, the height direction being orthogonal to the movement direction (Nagahama, Fig. 30, the connecting rod 220 extends through the center of the curved surface receiving portion 352 and first plate 131. The connecting rod 20 is connected to first plate 131 at a position higher than the position of curved surface receiving portion 352).


Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the first fixing member is screwed with the first body part at a position lower than the first pin in a height direction of the housing, the height direction being orthogonal to the movement direction. This limitation in combination with all of the limitations of all of the parent claims would render the claim non-obvious over the prior art of record if rewritten.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the second fixing member is screwed with the second body part at a position lower than the second pin in a height direction of the housing, the height direction being orthogonal to the movement direction. This limitation in combination with all of the limitations of all of the parent claims would render the claim non-obvious over the prior art of record if rewritten.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawasuji et al. (US PGPub 2013/0114215, Kawasuji hereinafter) discloses leg portions that connect to flat mounts and a mount with a v-shaped groove. 
	Schoeppach et al. (DE102008044365) discloses a housing for a mirror that includes connectors having screws that connect spherical discs to conical parts. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882